Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered July 27, 2009, which denied plaintiffs motion for a Yellowstone injunction, unanimously affirmed, without costs.
Plaintiff brought this action to enjoin the Port Authority from terminating its lease (First Natl. Stores v Yellowstone Shopping Ctr., 21 NY2d 630 [1968]). The consent of the states of New York and New Jersey to suits against the Authority (McKinney’s Uncons Laws of NY § 7101 [L 1950, ch 301, § 1]) does not extend to suits seeking to restrain or enjoin the Authority unless brought by the attorney general of either state (Uncons Laws § 7105 [L 1950, ch 301, § 5] ) and the courts lack subject matter jurisdiction over this action (see Matter of New York City Ch., Inc. of Natl. Elec. Contrs. Assn. v Fabber, 73 Misc 2d 859, 864 [1973], affd 41 AD2d 821 [1973]; see also Matter of Lewis v Lefkowitz, 32 Misc 2d 434 [1961]).
While Court of Claims Act § 8 provides an exception to immunity for state agencies acting in a propriety capacity (see Miller v State of New York, 62 NY2d 506, 511 [1984]), there is no analogous provision governing the Authority, a bistate agency resident in both jurisdictions (Uncons Laws § 7106 [L 1950, ch 301, § 6]).
In view of the foregoing, plaintiffs remaining arguments are academic. Concur—Tom, J.P., Mazzarelli, Renwick, DeGrasse and Manzanet-Daniels, JJ.